DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Information Disclosure Statement
The Russian Federation Notice of Allowance listed on the IDS filed 01/07/2022 could not be considered as an English translation was not provided. 

Response to Arguments
Applicant’s arguments filed 12/03/2021 have been fully considered.
Applicant argues (beginning on pg. 2 of the remarks, ¶ 1) that “Support for the amendments can be found in the specification [the clean copy of the substitute specification], page 4, fourth paragraph”, and that “claim 1 is amended to recite "wherein, in operation, the full-jet nozzles of the lower spray nozzles spray the liquid coolant to completely penetrate a pool of coolant formed on the upper scraping element", which overcomes a significant problem described in the specification page 3, the second and the third paragraphs from the bottom”.
In response, the argument is not persuasive. Said portion of the specification referenced by applicant merely lists a problem that they are attempting to overcome, but nowhere in the specification does it explicitly state that it is the penetration of the coolant pool by the full-jet nozzles that resolves the issue. The specification is completely silent as to what the result of said penetration might be. Thus, whatever the result may be, it must be assumed to be expected by those of ordinary skill in the art.
Applicant also argues (beginning on pg. 3 of the remarks, last paragraph) that “It is respectfully submitted that "a plurality of upper spray nozzles configured for spraying a liquid coolant onto the upper working roller" and "at least some of the upper spray nozzles are configured as flat-jet nozzles" positively recite structure not shown or suggested in Seidel because Seidel does not show nozzles configured to spray coolant, and because a flat-jet nozzle is a well know[n] structure in the art” (the emphasis is applicant’s).
In response, this argument is partly persuasive because although the examiner is willing to concede that in the embodiment of Seidel that the examiner has previously been relying 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2012/0031159 A1), in view of Ginzburg (US 5,212,975 A), Fu et al. (CN 108927409 A), and Ogawa et al. (US 2013/0305799 A1), hereinafter ‘Seidel’, ‘Ginzburg’, ‘Fu’, and ‘Ogawa’.
Regarding claim 1: Seidel discloses a roll stand for rolling flat metal rolling stock, the roll stand comprising:
an upper working roller (1, fig. 9) and a lower working roller (2) which between them form a rolling gap (see fig. 9) configured so that the flat rolling stock is run through the rolling gap in a transport direction during the rolling of the flat rolling stock (see fig. 9, the transport 
an upper cooling device (see annotated fig. 9 of Seidel below) configured for cooling the upper working roller (see fig. 9), the roll stand having an outlet side (to the right of the vertical centerline in fig. 9), the upper cooling device is arranged on the outlet side of the roll stand (see fig. 9);
the upper cooling device has an upper spray boom (see fig. 9 below) and has a plurality of upper spray nozzles (cooling shells 47) configured for spraying a liquid coolant onto the upper working roller (¶ [0076], nozzles 47 have holes 52, “from which holes individual coolant streams are sprayed at the rolls 1, 2”);
the upper cooling device has a lower spray boom (see fig. 9 below) the lower spray boom has a plurality of lower spray nozzles (¶ [0070], “high-pressure (HD) nozzles”) configured for spraying the liquid coolant onto the upper working roller (1), and the lower spray boom is arranged between the flat rolling stock and the upper spray boom (see fig. 9);
a pump that supplies coolant to the upper spray nozzles at a working pressure (¶ [0008]); and
a control device that adjusts the working pressures (¶¶ [0037], [0038]), and
an upper scraping element (see fig. 9 below) positioned lower than the lower spray nozzles (HD, fig. 9) that, in operation, collects coolant thereon to form a pool of coolant (¶ [0070], “pooling effect over the doctor blade 17”).
Seidel is silent regarding the upper and lower spray bars extending parallel to the upper working roller. However, it is well-known in the art to position spray bars parallel to the 

    PNG
    media_image1.png
    214
    395
    media_image1.png
    Greyscale

Annotated Figure 9 of Seidel


Seidel is also silent regarding at least some of the upper spray nozzles being configured as flat-jet nozzles; and at least some of the lower spray nozzles being configured as full-jet nozzles. However, Seidel discloses that the nozzles are replaceable so that as necessary the cross section and the shape of the nozzles can be easily adapted to changing conditions, and discloses combining different types of nozzles (see ¶¶ [0070], [0077]).
And Fu teaches a cooling device (1-3, fig. 1) for cooling a roll (4) in a rolling mill (pg. 1, ln. 10), the cooling device comprising full-jet/straight nozzles (9) and flat nozzles (10) in alternating arrangement (see fig. 4 and ¶ [0038]; NOTE: according to pg. 4, ¶ 3 of applicant’s “clean” version of the specification “full-jet nozzles are spray nozzles which emit a substantially straight coolant jet” and, thus, the straight nozzles of Fu read on the claimed full-jet nozzles). Fu further teaches that the full-jet/straight nozzles increase the spray volume thereby enhancing the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidel’s upper and lower spray nozzles such that the upper spray nozzles are configured as flat-jet nozzles and the lower spray nozzles are configured as full-jet nozzles, thereby increasing spray volume and width while also enhancing spray coverage and the cooling effect, as taught by Fu. And examiner contends that determining whether to have the flat-jet or full-jet nozzles associated with the upper or lower spray boom requires only routine experimentation and/or skill in the art.
And the modification of Seidel in view of Fu set forth above results in the upper spray boom (see annotated fig. 9 of Seidel below) being configured to supply the coolant to the full-jet nozzles (straight nozzles 9, fig. 4 of Fu) at a first working pressure (¶ [0069] of Seidel, “low-pressure (ND)”; also see the upper ND, fig. 9), and the lower spray boom (¶ [0070] of Seidel, “high-pressure spray bar”) being configured to supply the coolant to the flat-jet nozzles at a second working pressure (¶ [0070] of Seidel, “high-pressure (HD)”; also see the upper HD, fig. 9).
None of Seidel, Ginzburg, and Fu explicitly teach a second pump for supplying the coolant to the lower spray nozzles at a working pressure that is lower than the pressure of the coolant supplied to the upper spray nozzles, or a control device that sets the first working pressure lower than the second working pressure.
However, Ogawa teaches a roll stand comprising a first pump (422, fig. 1) for supplying high pressure fluid to the working rolls (2) and a second pump (432) for supplying a low 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Seidel with a second pump for supplying coolant at a different pressure, as taught by Ogawa.
The proposed modification does not explicitly teach setting the first working pressure lower than the second working pressure, but examiner notes that applicant has not set forth any criticality for the claimed configuration. Matter of fact, the specification (the paragraph bridging pgs. 6, 7) states that “The first working pressure is as a rule less than the second working pressure”, but then later says “In individual cases, the first working pressure can even be greater than the second working pressure. It is also possible for the coolant supplied to the full-jet nozzles and the coolant supplied to the flat-jet nozzles to be applied at a uniform working pressure”. Because it is not taught nor in any way apparent what advantage is obtained by setting the first working pressure lower than the second, then determining the ideal pressures for the first and second working pressures must be considered to be within the level of ordinary skill in the art.
Seidel does not explicitly disclose that in operation, the full-jet nozzles of the lower spray nozzles spray the liquid coolant to completely penetrate a pool of coolant formed on the upper scraping element. However, the function of the spray of the nozzle completely penetrating the pool does not appear to be tied to the apparatus as currently claimed. Rather the ability of the spray from the nozzle to penetrate the pool would be a function of the 
Regarding claim 2, which depends on claim 1: Seidel discloses at least one central spray boom (see annotated fig. 9 above) arranged between the upper and the lower spray booms (fig. 9 above), the central spray boom having a plurality of central spray nozzles (52, fig. 9) configured for spraying the liquid coolant onto the upper working roller (¶ [0076], “holes 52 can…produce an oblique spray of the cooling fluid”).
Seidel is silent regarding the central spray bars extending parallel to the upper working roller. However, it is well-known in the art to position spray bars parallel to the working rollers, as taught by Ginzburg (col. 1, ln. 66 – col. 2, ln. 8, “Typically, an elongated spray bar…is closely positioned parallel to the roll”), and thus it would have been obvious to one of ordinary skill in the art that the central spray bars of Seidel are parallel to the upper working roller.
Seidel is also silent regarding the central spray nozzles of each central spray boom being configured either uniformly as flat-jet nozzles or uniformly as full-jet nozzles.
However, Fu teaches a cooling device (1-3, fig. 1) for cooling a roll (4) in a rolling mill (pg. 1, ln. 10), the cooling device comprising straight nozzles (9) and flat nozzles (10) in alternating arrangement (see fig. 4 and ¶ [0038]; NOTE: according to pg. 4, ¶ 3 of applicant’s “clean” version of the specification “full-jet nozzles are spray nozzles which emit a substantially straight coolant jet” and, thus, the straight nozzles of Fu read on the claimed full-jet nozzles). Fu further teaches that the full-jet/straight nozzles increase the spray volume thereby enhancing the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidel such that the central spray nozzles on the middle cooling shell segment are configured as full-jet nozzles and the nozzles of the lower cooling shell segment are configured as flat-jet nozzles, thereby providing Seidel with flat-jet and full-jet nozzles in alternating arrangement with the nozzles of the upper and lower spray booms in order to increase spray volume and width while also enhancing spray coverage and the cooling effect, as taught by Fu. And examiner contends that determining which type of nozzles to pair with which spray boom—that is, whether to start the alternating arrangement with a row of full-jet nozzles or a row of flat-jet nozzles—requires only routine skill and/or experimentation in the art.
Regarding claim 3, which depends on claim 2: Seidel discloses the upper spray boom, the central spray boom and the lower spray boom form a sequence of spray booms as viewed from a top of the roll stand down (see annotated fig. 9 above).
And the modification of Seidel in view of Fu set forth in claims 1 and 2 above teaches a change from flat-jet nozzles to full-jet nozzles (Fu teaches the flat-jet and full-jet nozzles in alternating configuration, see 9, 10, fig. 4) occurs a single time (NOTE: the claim does not require that it occur only one time) within the sequence of the spray booms of Seidel for regions of the spray booms wherein the regions of the spray booms correspond to one another in a width direction of the flat rolling stock (as seen in fig. 9, Seidel has four spray bars in the sequence, and as modified in claims 1 and 2, the first and third spray booms in the sequence—
Regarding claim 5, which depends on claim 1: Seidel discloses providing low-pressure roll cooling at a working pressure between 0.5 to less than 5 bar (¶ [0008]) and providing high-pressure roll cooling at a working pressure between 5-50 bar (¶ [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753